                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


DERRISE HOWARD,

               Petitioner,

vs.                                           Case No. 3:17-cv-744-J-39JRK

SECRETARY, DEPARTMENT OF
CORRECTIONS, et al.,

                  Respondents.


                                      ORDER

                                 I.    STATUS

      Petitioner Derrise Howard challenges a 2010 (Duval County)

conviction for second degree murder.1           Petition Under 28 U.S.C. §

2254 for Writ of Habeas Corpus by a Person in State Custody

(Petition) (Doc. 1) at 1. She raises four grounds in the Petition.

Respondents filed a Motion to Dismiss Petition for Writ of Habeas

Corpus (Response) (Doc. 18).           Respondents reference Exhibits to

Motion to Dismiss Petition for Writ of Habeas Corpus (Doc. 18) in

support of their response.2      Petitioner filed a Response to Motion



          1
        Petitioner states her date of conviction is November 5,
2012; the record demonstrates the date of conviction is November 5,
2010. Apparently, the incorrect date on the habeas form is simply
a scrivener's error.
      2
       The Court hereinafter refers to the exhibits contained in
the Exhibits as "Ex." Where provided, the page numbers referenced
in this opinion are the Bates stamp numbers at the bottom of each
page. Otherwise, the page number on the particular document will
be referenced. The Court will reference the page numbers assigned
by the electronic docketing system where applicable.
to Dismiss Petition [for] Writ of Habeas Corpus (Reply) (Doc. 23).

See Order (Doc. 11).

     Respondents calculate that the Petition is untimely filed. No

evidentiary proceedings are required in this Court.

     Pursuant to the Antiterrorism and Effective Death Penalty Act

(AEDPA), there is a one-year period of limitation:

               (d)(1) A 1-year period of limitation
          shall apply to an application for a writ of
          habeas corpus by a person in custody pursuant
          to the judgment of a State court.         The
          limitation period shall run from the latest
          of--

               (A) the date on which the judgment
               became final by the conclusion of
               direct review or the expiration of
               the time for seeking such review;

               (B) the date on which the impediment
               to filing an application created by
               State action in violation of the
               Constitution or laws of the United
               States is removed, if the applicant
               was prevented from filing by such
               State action;

               (C)   the   date   on   which   the
               constitutional right asserted was
               initially recognized by the Supreme
               Court, if the right has been newly
               recognized by the Supreme Court and
               made retroactively applicable to
               cases on collateral review; or

               (D) the date on which the factual
               predicate of the claim or claims
               presented could have been discovered
               through    the   exercise   of   due
               diligence.

          (2) The time during which a properly filed
          application for State post-conviction or other

                              - 2 -
            collateral   review   with   respect  to   the
            pertinent judgment or claim is pending shall
            not be counted toward any period of limitation
            under this subsection.

28 U.S.C. § 2244(d).

      Respondents, in their Response, contend Petitioner has failed

to comply with the limitation period.        The Court will provide a

brief procedural history.     Petitioner was charged by indictment

with first degree murder.      Ex. A at 111-13.    A jury returned a

verdict of guilty of second degree murder, a lesser-included

offense.    Ex. B at 215-16; Ex. G at 846.   On November 5, 2010, the

trial court sentenced Petitioner to life in prison.      Ex. B at 375-

76.

      On November 8, 2010, Petitioner appealed.    Id. at 384-85; Ex.

I; Ex. J.    On October 5, 2011, the First District Court of Appeal

(1st DCA) affirmed per curiam.      Ex. K.     The mandate issued on

October 21, 2011.    Id.   The conviction became final on January 3,

2012 (90 days after October 5, 2011) ("According to rules of the

Supreme Court, a petition for certiorari must be filed within 90

days of the appellate court's entry of judgment on the appeal or,

if a motion for rehearing is timely filed, within 90 days of the

appellate court's denial of that motion.").     The limitation period

remained tolled due to the December 8, 2011 filing of a pro se Rule

3.800(c) Motion for Sentence Modification.      Ex. L.   See Rogers v.

Sec'y, Dep't of Corr., 855 F.3d 1274, 1277 (11th Cir. 2017)

(holding a Rule 3.800(c) motion constitutes an application for

                                 - 3 -
collateral review which tolls the limitations period); Green v.

Sec'y, Fla. Dep't of Corr. 716 F. App'x 877, 878 (11th Cir. 2017)

(per curiam) (recognizing that in Rogers the 11th Circuit held that

a rule 3.800(c) motion tolls the one-year statute of limitations).

The limitation period remained tolled until the January 11, 2012

filing of the trial court's order denying the motion.    Ex. M.   The

motion is not appealable;3 therefore, the limitation period began

to run on January 12, 2012, and ran for 266 days, until Petitioner

filed a pro se Rule 3.850 post conviction motion in the circuit

court on October 4, 2012.       Ex. N.   This post conviction motion

tolled the limitation period through its denial on November 4,

2016.       Ex. O.   The one-year limitation period continued to be

tolled until Sunday, December 4, 2016.         Petitioner had until

Monday, December 5, 2016, to file an appeal, but she did not timely

file a notice of appeal.      The record shows she filed a notice of

appeal on December 8, 2016.4      Ex. O at 526-28.   Thus, the clock


        3
       A Rule 3.800(c) motion, directed to the discretion of the
trial court, is not appealable. Frazier v. State, 766 So.2d 459,
460 (Fla. 1st DCA 2000) (per curiam). See Motes v. Fla. Dep't of
Corr. Sec'y, No. 3:16cv468/MCR/EMT, 2017 WL 7053990, at *3 n.5
(N.D. Fla. Sept. 6, 2017) (noting the appellate court has no
jurisdiction to review the correctness of the trial court's
disposition of a Rule 3.800(c) motion, therefore, the motion
becomes final upon the trial court's ruling), report and
recommendation adopted by 2018 WL 564857 (N.D. Fla. Jan. 25, 2018).

    4
      Upon being directed to show cause why her appeal should not
be dismissed because it appeared to be untimely, Ex. P, Petitioner
responded she was at the mercy of prison staff to obtain access to
the law library and mailing services. Ex. Q.

                                 - 4 -
began running again on Tuesday, December 6, 2016.          The one-year

limitation    period   expired   on   Wednesday,   March    15,    2017.5

Petitioner did not file her pro se Petition until June 26, 2017.

Petition at 15.    Based on the foregoing, the Petition is untimely

and due to be dismissed.

     Although not provided to the Court by Petitioner or the

Respondents, Petitioner states she filed a petition for belated

appeal of her Rule 3.850 motion, which was denied by the 1st DCA.

Reply at 2.     Of import, a petition for belated appeal "does not

qualify as an application for collateral review."     Danny v. Sec'y,

Fla. Dep't of Corr., 811 F.3d 1301, 1304 (11th Cir. 2016).          As a

result, there is no statutory tolling of the one-year statute of

limitation by the filing of a motion for belated appeal.          Simply,

"filing a petition for belated appeal of an order denying state

collateral relief does not toll the federal limitation period for

a petition for a writ of habeas corpus."       Id. at 1305 (quoting

Espinosa v. Sec'y, Dep't of Corr., 804 F.3d 1137, 1141 (11th Cir.

2015)).      Moreover, Petitioner states the 1st DCA denied the

petition for belated appeal, a decision which did not reopen

review.   Thus, the "petition for belated appeal never triggered a

reexamination of [her] conviction or sentence and, as a result,




    5
      Because Petitioner's statute of limitations period included
a year with a leap-day (2012), the Court gives Petitioner the
benefit of the extra day. See Response at 7 n.4.

                                 - 5 -
failed to toll the federal limitation period."          Espinosa, 804 F.3d

at 1142.

     To    the    extent   Petitioner   is   claiming   her   first    federal

Petition for Writ of Habeas Corpus "effectively stopped the running

of the 1 year limitations period[,]" she is incorrect in her

reasoning.       Reply at 2; Ex. S; Ex. T.    The time in which a federal

habeas petition is pending does not toll the one-year limitation

period. See Duncan v. Walker, 533 U.S. 167, 181-82 (2001) (holding

an application for federal habeas corpus review does not toll the

one-year limitation period under § 2244(d)(2)).

     Finally, the AEDPA one-year limitation period is subject to

equitable tolling.         Holland v. Florida, 560 U.S. 631, 651-52

(2010).    The two-pronged test for equitable tolling requires a

petitioner to demonstrate "(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstances stood in

his way and prevented timely filing."           Holland, 560 U.S. at 649

(quotation marks omitted); see Downs v. McNeil, 520 F.3d 1311, 1318

(11th Cir. 2008) (stating equitable tolling "is a remedy that must

be used sparingly"); see also Brown v. Barrow, 512 F.3d 1304, 1307

(11th Cir. 2008) (per curiam) (noting the Eleventh Circuit "has

held that an inmate bears a strong burden to show specific facts to

support    his     claim   of   extraordinary      circumstances      and   due

diligence") (citation omitted).         However,

             "[C]ircumstances warranting equitable tolling"
             do not include restricted access to a law
             library.   Miller v. Florida, 307 Fed. Appx.
                                   - 6 -
            366, 368 (11th Cir. 2009) (citing Akins v.
            United States, 204 F.3d 1086, 1089-90 (11th
            Cir. 2000); see also Paulcin v. McDonough, 259
            Fed. Appx. 211, 213 (11th Cir. 2007)
            ("Paulcin's transfer to county jail and denial
            of access to his legal papers and the law
            library did not constitute extraordinary
            circumstances."); Coleman v. Mosley, 2008 WL
            2039483 at *3 (M.D. Ala. May 12, 2008)
            ("Petitioner'[s] pro se status, ignorance of
            the law, limited law library access, and lack
            of legal assistance are insufficient grounds
            on which to toll the limitation period.").

Couch v. Talladega Circuit Courts, No. 1:11-cv-1737-JFG-MHH, 2013

WL 3356908, at *5 (N.D. Ala. July 3, 2013).

        Clearly, Petitioner bears the burden to show extraordinary

circumstances that are both beyond her control and unavoidable with

diligence, and this high hurdle is not easily surmounted.                 Howell

v. Crosby, 415 F.3d 1250 (11th Cir. 2005), cert. denied, 546 U.S.

1108 (2006); Wade v. Battle, 379 F.3d 1254, 1265 (11th Cir. 2004)

(per curiam) (citations omitted).         Upon review, Petitioner has not

asserted she is entitled to equitable tolling or met the burden of

showing that equitable tolling is warranted.               Petitioner has not

shown    that    extraordinary     circumstances    stood    in    her   way   and

prevented her from timely filing the Petition.                     Furthermore,

Petitioner has not shown she exercised due diligence.                This pro se

Petitioner is not excused from complying with the time constraints

for     filing     a    federal    petition.       Moore    v.     Bryant,     No.

5:06cv150/RS/EMT, 2007 WL 788424, at *2-*3 (N.D. Fla. Feb. 12,

2007)    (report       and   recommendation),   report     and    recommendation

adopted by the District Court on March 14, 2007.
                                      - 7 -
     Under these circumstances, the Court is not persuaded that

Petitioner acted diligently.    The Court finds Petitioner has not

shown she is entitled to extraordinary relief.    Equitable tolling

is a remedy that should be used sparingly, and Petitioner has

failed to show she exercised due diligence.   Petitioner has failed

to show an extraordinary circumstance, and she has not met the

burden of showing that equitable tolling is warranted.

     Based on the record before the Court, Petitioner has not

presented any justifiable reason why the dictates of the one-year

limitation period should not be imposed upon her.   Petitioner had

ample time to exhaust state remedies and prepare and file a federal

petition.     She has failed to demonstrate she is entitled to

equitable tolling.6    Therefore, this Court will dismiss the case

with prejudice pursuant to 28 U.S.C. § 2244(d).

     Therefore, it is now

     ORDERED AND ADJUDGED:

     1.     The Petition and the case are DISMISSED with prejudice.

     2.     The Clerk shall enter judgment dismissing the Petition

with prejudice and dismissing the case with prejudice.

     3.     The Clerk shall close the case.




     6
       Petitioner does not claim actual innocence, see Petition &
Reply, and she has failed to demonstrate she has new evidence
establishing actual innocence.
                               - 8 -
      4.   If Petitioner appeals the dismissal of the Petition, the

Court denies a certificate of appealability.7         Because this Court

has   determined    that    a   certificate   of   appealability   is   not

warranted, the Clerk shall terminate from the pending motions

report any motion to proceed on appeal as a pauper that may be

filed in this case.        Such termination shall serve as a denial of

the motion.

      DONE AND ORDERED at Jacksonville, Florida, this 16th day of

April, 2019.




sa 4/5
c:
Derrise Howard
Counsel of Record




      7
      This Court should issue a certificate of appealability only
if a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. § 2253(c)(2).     To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S.
322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893
n.4 (1983)).    Upon due consideration, this Court will deny a
certificate of appealability.
                               - 9 -
